DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 03/04/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32
Claim 32 recites the limitation “forming the source and drain regions comprises forming doped regions below a substantially planar surface of the semiconductor substrate.”  This limitaiton introduces new matter in the Application because it is not supported by Specification or claims as originally filed.  Contrary to the claim language, Specification discloses that the source and drains regions (140) are above the substrate (125) (Figs. 2 and 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi (US 2019/0305106) in view of Kim (US 2014/0246734) and Lee (US 2017/0103948).
Regarding claim 15, Bi  discloses a method, comprising: forming a channel portion (Fig.1, 122A; 124A; 126A)  disposed between spaced apart source/drain epitaxial layers (1310); (1312); forming a gate stack  (1406) on the channel portion, wherein forming the gate stack comprises: depositing a high-k dielectric layer (1402)) on 
Bi does not disclose (1) after depositing the p-type work function layer, forming, an aluminum-free n-type work function layer on the p-type work function layer; (2) that an aluminum-free n-type work function layer is formed without a vacuum break.
Regarding element (1) Kim however after depositing the p-type work function layer (Fig.5B, numeral 126), forming, an aluminum-free n-type work function layer (130) ([0033]) on the p-type work function layer (126).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Bi with Kim to perform after depositing the p-type work function layer, forming, an aluminum-free n-type work function layer on the p-type work function layer for the purpose of forming gate stacks with a controlled work function.
Regarding element (2), Lee however discloses forming metal containing layers without vacuum break ([0041]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Bi with Lee to form an aluminum-free n-type work function layer without a vacuum break for the purpose of easing manufacturing process.
Claims 16 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Kim and Lee as applied to claim 15 above, and further in view of Wang (US 7, 407, 882).
Regarding claim 16, Bi in view of Kim and Lee does not disclose wherein forming the aluminum-free n-type work function layer comprises: exposing the p-type work function layer to titanium tetrachloride vapors for about 50 s to about 150 s; and after exposing the p-type work function layer to the titanium tetrachloride vapors, exposing the p-type work function layer to silane gas for about 180 s to about 400 s to form titanium silicide.
Kim however discloses that aluminum-free n-type work function layer comprises metal silicide ([0033]).
And Wang discloses forming metal silicide by exposing layer to titanium tetrachloride vapors; and after exposing the layer to the titanium tetrachloride vapors, exposing the layer to silane gas for about to form titanium silicide (column 2, lines 5-18).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Bi with Wang to exposing the p-type work function layer to titanium tetrachloride vapors; and after exposing the p-type work function layer to the titanium tetrachloride vapors, exposing the p-type work function layer to silane gas for about to form titanium silicide for the purpose of effectively forming a metal silicide.
Bi in view of Kim, Lee and Wang does not discloses that exposing the p-type work function layer to titanium tetrachloride vapors is performed for about 50 s to about 150 s; and exposing the p-type work function layer to silane gas  is performed for about 180 s to about 400 s.
Wang however discloses the method of forming titanium silicide by using titanium tetrachloride vapors and silane gas (column 2, lines 5-18).

Regarding claim 19, Bi does not disclose forming the aluminum-free n-type work function layer comprises depositing the aluminum-free n-type work function layer at a temperature between about 400 0C and about 450 0C.  
Kim however discloses that the aluminum-free n-type work function layer is metal silicide ([0033]). And Wang discloses forming a metal silicide at a temperature between about 400 0C and about 800 0C (column 4, lines 5-20).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Bi in view of Kim and Lee with Wang to adjust the temperature of deposing of the aluminum-free n-type work function layer to be in the claimed range for the purpose of optimizing the deposition of a metal silicide.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Kim and Lee s applied to claim 15 above, and further in view of Ludviksson (US 2003/0211736).
Regarding claim 17, Bi in view of Kim and Lee does not disclose exposing the p-type work function layer to tantalum chloride vapors for about 50 s to about 150 s; and Atty. Dkt. No. P20190436US00 / 4630.2670001-3 -Cheng et al. Application No. 16/690,645 after exposing the p-type work function layer to the tantalum chloride vapors, exposing the p-type work function layer to silane gas for about 180 s to about 400 s to form tantalum silicide.
Kim however discloses that aluminum-free n-type work function layer comprises metal silicide ([0033]).

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Bi in view Kim and Lee with Ludviksson to expose the p-type work function layer to tantalum chloride vapors; and after exposing the p-type work function layer to tantalum chloride vapors, exposing the p-type work function layer to silane gas for about to form tantalum silicide for the purpose of effectively forming a metal silicide.
Bi in view of Kim, Lee and Ludviksson does not discloses that exposing the p-type work function layer to titanium tetrachloride vapors is performed for about 50 s to about 150 s; and exposing the p-type work function layer to silane gas  is performed for about 180 s to about 400 s.
Ludviksson however discloses the method of forming tantalum silicide by using tantalum chloride vapors and silane gas ([0012]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the time of exposing for the purpose of optimization deposition of a metal silicide.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view Kim and Lee  as applied to claim 15 above, and further in view of Cheng (US 2016/0225871).
Regarding claim 18, Bi in view of Kim and Lee does not disclose wherein forming the aluminum-free n-type work function layer comprises depositing the aluminum-free n-type work function layer with a thickness between about 5 A and about 15 A. 
Cheng however discloses that the thickness of n-type work function layer is 5 A and about 10 A ([0011]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Bi with Cheng to have the thickness of n-type work function layer is  5 A and about 10 A because these are typical thickness of work function layers.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Kim and Lee as applied to claim 15 above, and further in view of Kim’158 (US 2016/0254158)
Regarding claim 20, Kim does not  discloses wherein forming the aluminum-free n-type work function layer comprises depositing titanium silicide, tantalum silicide, cobalt silicide, or nickel silicide.
Kim however discloses that the aluminum-free n-type work function layer comprises metal silicide ([0033]).
And Kim’158 discloses that n-type work function layer comprises titanium silicide or tantalum silicide ([0025]).
 It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Bi in view of Kim and Lee with Kim’158 to have the aluminum-free n-type work function layer comprising depositing titanium silicide, ..
Claims 21, 24-26, 28-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Kim.
Regarding claim 21, Bi discloses a method, comprising: forming a stack of nano-sheets (Figs.2. 3, numerals 112, 114, 116, 118)  on a semiconductor substrate (102); forming an isolation layer (Fig.1, numeral 1302) around the nano-sheets; forming a gate stack opening in the isolation layer ([0056]); forming spacers  (Fig.1, numeral 1102)on sidewall surfaces of the isolation layer  (1302) in the gate stack opening; forming, within the gate stack opening, a dielectric stack (1402); a p-type work function stack  (1404)on the dielectric stack; and filling the gate stack opening with metal (1406) to form a nano-sheet field effect transistor (NSFET) having a metal gate that surrounds the nano-sheets ([0057]).  
Bi does not disclose an aluminum-free n-type work function layer in contact with the p-type work function stack.
Kim however discloses an aluminum-free n-type work function layer (Fig,5B, numeral 130) in contact with the p-type work function stack (126) ([0033]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Bi with Kim to  have an aluminum-free n-type work function layer in contact with the p-type work function stack for the purpose of forming gate stacks with a controlled work function.
Regarding claim 24, Kim discloses wherein forming the p-type work function stack comprises depositing one or more p-type work function layers using an atomic layer deposition (ALD) process ([0029]).  
Regarding claim 25, Kim discloses wherein forming the aluminum-free n-type work function layer comprises depositing a metal silicide using an ALD process ([0033]).
Regarding claim 26, Kim wherein filling the gate stack opening with metal comprises depositing a metal fill (Fig.7, numeral 142) on the aluminum-free n-type work function layer (130).  
Regarding claim 28, Bi discloses a method, comprising: forming source and drain regions  (Fig.1, numeral 1310) on a semiconductor substrate (102); forming an insulation region (1302) outside the source and drain regions; forming a gate stack opening ([0056]) in the insulation region (1302); forming spacers (1102A) on sidewall surfaces of the insulation region (1302) in the gate stack opening; forming, within the gate stack opening, a dielectric stack (1402); a p-type work function stack  (1404) on the dielectric stack (1402); and filling the gate stack opening with metal  (1406) to form a metal gate.  
Bi does not disclose an aluminum-free n-type work function layer in contact with the p-type work function stack.
Kim however discloses an aluminum-free n-type work function layer (Fig,5B, numeral 130) in contact with the p-type work function stack (126) ([0033]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Bi with Kim to  have an aluminum-free n-type work 
Regarding claim 29, Bi discloses wherein: forming the source and drain regions (1310) comprises forming a fin structure oriented Atty. Dkt. No. P20190436US00 / 4630.2670001- 5 -Cheng et al. Application No. 16/690.645 transverse to the semiconductor substrate (102); and filling the gate stack opening with metal comprises forming a metal gate (1402)  that wraps around at least three sides of the fin structure (Fig.1).  
Regarding claim 30, Bi discloses wherein: forming the fin structure comprises forming nanowires oriented substantially parallel to a surface of the semiconductor substrate; (Fig.1, numeral 102) and filling the gate stack opening with metal comprises forming a metal gate  (1406) that surrounds the nanowires (122A; 124A; 126A).  
Regarding claim 31, Bi discloses wherein: forming the fin structure comprises forming nano-sheets oriented substantially parallel to a surface of the semiconductor substrate; and filling the gate stack opening with metal comprises forming a metal gate that surrounds the nano-sheets (Fig.1, numerals 122A; 124A; 126A).  
Regarding claim 34, Bi discloses wherein forming the source and drain regions (1310) comprises epitaxially growing the source and drain regions ([0053]).
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Kim as applied to claim 21 above, and further in view of Cheng’891 (US 2020/0118891).
Regarding claim 22, Bi discloses wherein forming the p-type work function stack comprises forming one or more p-type work function layers, 
Bi in view of Kim does not explicitly disclose wherein the NSFET is an n- type NSFET.  

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Bi with Cheng’891 to have the NSFET is an n- type NSFET for the purpose of fabrication MOSFET devices to implement logic functions (Cheng’891, [0029]).
Regarding claim 23, Kim discloses forming the p-type work function stack comprises forming a plurality of p-type work function layers ([0029]).
Bi in view of Kim does not disclose and wherein the NSFET is a p-type NSFET. 
Cheng’891 however discloses wherein the NSFET is a p-type NSFET ([0029]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Bi with Cheng’891 to have the NSFET is a p-type NSFET for the purpose of fabrication MOSFET devices to implement logic functions (Cheng’891, [0029]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of  Kim  as applied to claim 26 above, and further in view of Lavric (US 2019/0305102).
Regarding claim 27, Kim discloses depositing the metal fill comprises: and depositing a tungsten metal ([0035]).
Bi in view of Kim does not disclose depositing a tungsten nucleation layer using an ALD process and the tungsten metal is deposited using a chemical vapor deposition (CVD) process.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Bi with Lavric to deposit a tungsten nucleation layer using an ALD process and the tungsten metal is deposited using a chemical vapor deposition (CVD) process for the purpose enabling tungsten growth (Lavric, [0031]).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Kim  as applied to claim 28 above, and further in view of Chang (US 9, 520, 482).
Regarding claim 32, Bi discloses filling the gate stack opening with metal comprises forming a metal gate (Fig.1, numeral 140) above the substantially planar surface of the semiconductor substrate (102).  
Bi does not disclose wherein: forming the source and drain regions comprises forming doped regions below a substantially planar surface of the semiconductor substrate. 
Chang however discloses forming the source and drain regions comprises forming doped regions (Fig.2A, numeral 250) below a substantially planar surface of the semiconductor substrate (210). 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Bi with Chang to form the source and drain regions comprises forming doped regions below a substantially planar surface of the . 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Kim  as applied to claim 28 above, and further in view of Cheng (US 2016/0225871).
Regarding claim 33 Kim discloses wherein forming the aluminum-free n-type work function layer comprises depositing one or more atomic layers of a metal silicide ([0033])
 Bi in view of Kim does not disclose wherein a metal silicide has a thickness in the range of about 0.5 nm to about 1.5 nm.  
Cheng however discloses that the thickness of n-type work function layer is 0.5 nm to about 1 nm ([0011]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Bi with Cheng to have the thickness of n-type work function layer is  0.5 nm to about 1.5 nm because these are typical thickness of work function layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891